    Case 1:04-cv-03531-LTS-HBP Document 312 Filed 05/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ADVANCED ANALYTICS, INC.,

                       Plaintiff,            04 Civ. 3531 (LTS) (HBP)

     -against-                               ORDER

CITIGROUP GLOBAL MARKETS, INC.,
et al.,

                      Defendants.

-----------------------------------x

          PITMAN, United States Magistrate Judge:


          Oral argument having been heard this day on plaintiff's

motion, pursuant to Fed.R.Civ.P. 56(d), to defer consideration of

defendants' motion for summary judgment (Docket Item ("D.I.")

292) in order to permit plaintiff to pursue further discovery

and/or sanctions, plaintiff's motion to amend the protective

order in this matter (D.I. 293) and defendants' motion to seal

Docket Items 300, 302 and 305, for the reasons stated on the

record in open court, it is hereby ORDERED that:

                 1.   Plaintiff's motion to defer consideration of

          defendants' motion for summary judgment is denied.

                 2.   Plaintiff's motion to amend the protective

          order is denied.

                 3.   Defendants' motion to seal Docket Items 302

          and 305 is granted; the Clerk of the Court is directed

          to place these documents under seal.        Defendants'
    Case 1:04-cv-03531-LTS-HBP Document 312 Filed 05/28/19 Page 2 of 2



          motion is denied with respect to Docket Item 300.              This

           Order is without prejudice to plaintiff's right to

           challenge defendants' designation of Docket Items 302

           and 305 as containing protected information.


           The Clerk of the Court is respectfully requested to

mark Docket Items 292, 293 and 307 closed.

Dated:   New York, New York
         May 28, 2019

                                        SO ORDERED




                                        HENRY PITMAN
                                        United States Magistrate Judge




                                    2
